Citation Nr: 1757112	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a chronic low back condition, to include degenerative arthritis. 

2. Entitlement to service connection for a pulmonary disorder, to include bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended a July 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record. 

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims for entitlement to service connection for a chronic low back condition, to include degenerative arthritis, and for a pulmonary disorder, to include bronchitis and COPD, must be remanded. 

In a June 2016 VA examination, the Veteran indicated that he was granted disability benefits by the Social Security Administration (SSA) following several operations on his back.  The Veteran's SSA records have not, however, been associated with the claims folder.  As any treatment records in the custody of SSA pertaining to the claim for SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file. 38 C.F.R. 3.159(c) (2)(2017); See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

After a review of the clinical evidence, the Board determines that a VA addendum opinion is also necessary.  Specifically, in June 2016, the VA noted a diagnosis of COPD, but opined that this was not related to service, as there was no indication of a respiratory disorder in service.  The RO requested an addendum opinion in July 2015, noting that the Veteran had indeed been treated for bronchitis while in service.  In response, the examiner issued a very succinct addendum opinion, stating that chronic bronchitis "is not known to cause the development of COPD."  

This statement without any explanation is inadequate.  Namely, it does not cite any medical literature, nor does it discuss how COPD and bronchitis are etiologically different.  Upon remand, a VA examiner will be asked to opine on the possibility of service connection for bronchitis, to include as due to COPD. 

As a result of the above noted deficiencies and acknowledging the duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the Social Security Administration (SSA) any records associated with any claim filed by the Veteran for SSA disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 3.159(e) (2017). 

2. Obtain all treatment records from the VA Medical Center in Houston, Texas since June 2016, as well as from any VA facility or private provider from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

3. Obtain an addendum opinion from the June 2016 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should specifically provide an opinion as to whether it is at least likely as not (i.e. a 50 percent probability or greater) that the Veteran's pulmonary disorder, to include bronchitis and COPD, had its onset in, or is otherwise etiologically related to his active service.  In providing this opinion, the examiner is asked to specifically address how COPD and bronchitis differ, and cite evidence to support this conclusion.  

4. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims for entitlement to service connection for a chronic low back condition, to include degenerative arthritis, and for a pulmonary disorder, to include bronchitis and COPD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




